19 F.3d 19
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John M. LEKAN, dba Lekan Enterprises, dba Lekan Oil & GasCompany, Plaintiff-Appellant,v.AMERICAN ENERGY SERVICES, INC., Defendant-Appellee.
No. 93-4102.
United States Court of Appeals, Sixth Circuit.
March 18, 1994.

Before:  KENNEDY and MILBURN, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
John M. Lekan appeals pro se a district court order granting summary judgment in favor of the defendant American Energy Services ("AES").  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking title to an oil/gas well and monetary damages, Lekan brought suit against AES alleging that it discriminated against his late father, his mother and himself by reason of their national origin and, with respect to his late father, because of his age.  He framed his suit under 42 U.S.C. Secs. 1983 and 1981.


3
The district court held that Lekan failed to offer any proof that AES acted under color of state law.   See Parratt v. Taylor, 451 U.S. 527, 535 (1981).  Therefore, the district court reasoned, Lekan failed to satisfy the prima facie requirements of a Sec. 1983 claim.  Secondly, the district court held that Lekan failed to establish a Sec. 1981 claim.  More specifically, the district court held that Lekan failed to provide any direct or circumstantial evidence of discriminatory treatment, intentional or otherwise, that he or his family suffered at AES's hand due to their national origin.  Finally, the district court concluded that Lekan's complaint did not satisfy the requirements for a claim under the Age Discrimination in Employment Act.   Gagne v. Northwestern Nat'l Ins. Co., 881 F.2d 309, 313 (6th Cir.1989).


4
Upon de novo review,  see EEOC v. University of Detroit, 904 F.2d 331, 334 (6th Cir.1990), we find no error.  Accordingly, the district court order dated September 20, 1993, granting defendant AES's motion for summary judgment is hereby affirmed for the reasons set forth therein.  Rule 9(b)(3), Rules of the Sixth Circuit.